Title: From Thomas Jefferson to Benjamin Harrison, 11 December 1780
From: Jefferson, Thomas
To: Harrison, Benjamin



Sir
In Council December 11. 1780

At the request of Major General Baron de Steuben, I take the liberty of transmitting to you his Letter and observations on the cautions he thinks necessary to be observed on the raising future recruits. I think it my duty also to mention to the General Assembly that I have received information from him that a very considerable proportion of the new Levies raised under an act of the last session of Assembly and now at Chesterfield are totally unfit for service, where much fatigue and hardship is to be endured, being old men, boys or decrepid: and for this reason he means to decline continuing them in Continental service and to return them to the State.
Supposing that every intelligence which may tend to discover to the General Assembly the future determination of our enemies as to the conduct of the war against us may be acceptable, I beg leave to communicate to them the inclosed extract of a Letter I have received from William Lee esquire. It will be a very happy circumstance if the force intended to oppose their armies in the south can be brought into the field in time to find them embarrassed and retarded with the difficulties of subsistance and transportation thro the inland country. Once advanced to a navigable water their communications by sea will relieve them from much incumbrance and in a great measure ensure them from capital disaster. The proposals herewith transmitted for raising a standing body of forces  for the defence of this state, requiring conditions beyond the powers of the Executive I beg leave to submit them to the wisdom of the General Assembly.
I have the honor to be with the highest esteem and respect sir Your most obedient and most hble servant,

Th: Jefferson

